Citation Nr: 1328570	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  05-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel







INTRODUCTION

The appellant is the surviving spouse of a Veteran who 
served on active duty from May 1967 to May 1970.  The 
Veteran died in September 2000.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
previously before the Board in March 2009, when it was 
remanded for additional development and to satisfy notice 
requirements; in April 2010, when the Board reopened the 
claim of service connection for the cause of the Veteran's 
death, and remanded the matter on appeal for additional 
development; and in February 2012, when it was remanded for 
additional development.

The Board notes that it has reviewed both the physical 
claims file and Virtual VA to ensure that the complete 
record is considered.

The appellant had been represented by the Texas Veterans 
Commission.  By a notarized statement in November 2011 that 
has been incorporated in the Veteran's claims file (and a 
copy of which is certified to have been delivered to Texas 
Veterans Commission) she revoked her designation of this 
representative; she is proceeding pro se.  Nonetheless, 
Texas Veterans Commission has been receiving copies of all 
communications to the appellant, and responding on her 
behalf (to include a request for expeditious handling which 
appears to frustrate the development sought in accordance 
with VA's mandated duty to assist).  At the very least this 
is a due process violation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if action on her part is required.


REMAND

At the outset, the Board recognizes that the appellant's 
claim has been pending since 2003 and that there have been 
previous remands for additional development.  While the 
Board regrets the delay involved in remanding this case 
again, it is also of the opinion that further development of 
the record is required to comply with VA's duty to assist 
the appellant in the development of the facts pertinent to 
her claim.  See 38 C.F.R. § 3.159.

The Veteran's death certificate reflects that he died in 
September 2000.  His immediate cause of death was listed as 
sepsis due to (or as a likely consequence of) end stage 
renal failure and diabetes mellitus.  Hypertension and 
cerebrovascular accident were listed as significant 
conditions contributing to death but not resulting in the 
underlying cause of death.

The appellant has asserted that the Veteran's death was 
service-related.  Specifically, she has alleged that one of 
the Veteran's death-causing disabilities, type II diabetes 
mellitus, resulted from exposure to herbicides in service 
and that he went on "clandestine" and "top secret" missions 
in service to Da Nang, Vietnam.  Therefore, a critical 
question to be resolved in this claim is whether the Veteran 
served in Vietnam or was otherwise exposed to herbicides 
during the course of his service.  To support her claim she 
submitted a "buddy statement" from a reported fellow-
serviceman who (for proof that the Veteran served in 
Vietnam) provided documentation of his own pay being tax 
exempt based on combat zone service, and indicated that the 
Veteran served concurrently with him in the same unit in Da 
Nang Vietnam (and that the Veteran's own service finance 
records should verify this).    

Pursuant to the Board's prior remand instructions, the AMC 
sent a letter to the Defense Finance and Accounting Service 
(DFAS) in April 2013 requesting an explanation of the 
circumstances under which a serviceman would have been 
entitled to combat pay during the Vietnam Era (i.e., whether 
an award of combat pay would signify service in Vietnam).  
Later in April 2013, the DFAS responded by mailing a set of 
forms for the appellant to fill out and submit in order to 
obtain the Veteran's military pay records.

In May 2013, the AMC mailed the appellant a notice letter 
notifying her that she needed to fill out the required 
information from DFAS and submit it.  The appellant has not 
yet responded.  In July 2013 the AMC issued a supplemental 
statement of the case (SSOC), and upon the [revoked] 
representative's response that they had nothing further to 
add and request for expeditious handling, returned the case 
to the Board.  Given the cited due process violation, and 
the critical nature of the information sought, such 
expedited return of the case to the Board without completion 
of the development sought was premature, and requires 
corrective action.  

The Board observes that the appellant appears pro se, and 
may have required assistance in completing the form from 
DFAS.  While the record shows an intent to provide her 
assistance, it does not show this was done.  Given the 
critical (possibly dispositive) nature of the information 
sought, a higher level of assistance is indicated.  

Furthermore, the Board notes that the Veteran's service 
treatment records (STRs) are not currently in the claims 
file.  A response from the National Personnel Records Center 
(NPRC) noted that the Veteran's STRs had been furnished to 
the RO in October 2003.  The Board's April 2010 remand cited 
to the Veteran's STRs, which indicates that the STRs at one 
time were a part of the record.  On remand, exhaustive 
development to locate the STRs and re-associate them with 
the claims file is necessary (and if they are not located, 
they must be certified to be irretrievably lost).

Finally, in a May 1998 claim for pension filed prior to his 
death (and granted in August 1998), the Veteran noted that 
he had received treatment at the VA Medical Center (VAMC) in 
Houston, Texas for diabetes in 1990, for hypertension in 
1995, and for renal failure in 1998.  At present, the 
earliest VA treatment records from the Houston VAMC that 
have been associated with the claims file are dated in 
August 1994.  Any VA records pertaining to treatment of 
diabetes dating as early as 1990 would have a bearing on the 
instant claim (and are constructively of record); therefore 
they must be secured.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The RO should mail the appellant 
another copy of the set of DFAS forms for 
her to complete and submit.   She should 
be contacted and offered assistance in 
completing the forms (and advised that she 
has the remainder of the one year period 
from the date of the May 2013 request to 
do so).  She should be advised that her 
cooperation is paramount, as without it, 
VA will be unable to obtain the Veteran's 
military pay records, which are critical, 
and that if she does not timely provide 
the requested information, the matter will 
be processed under 38 C.F.R. § 3.158(a) 
(which provides that when evidence 
requested in connection with a claim for 
VA benefits is not received within a year 
of the request, the claim will be 
considered abandoned, and the appeal in 
the matter will be dismissed).  
Thereafter, the RO should complete 
development to ascertain whether any 
portion of the Veteran's pay was indeed 
"tax-exempt" based on his serving in a 
combat zone (in Vietnam) and make a formal 
finding of fact in that matter.

2.  The RO must arrange for exhaustive 
development to locate the Veteran's STRs 
and re-associate them with the claims 
file.  If they are not located, they 
should be certified to be irretrievably 
lost.

3.  The RO should secure for the record 
complete copies of the clinical records of 
all VA treatment the Veteran received 
during his lifetime which are not already 
associated with the record, to 
specifically include any records 
pertaining to treatment of diabetes dating 
as early as 1990.  If any records 
requested are unavailable, the reason must 
be explained for the record, and the 
appellant must be so notified (through a 
formal memorandum of unavailability).

4.  The RO should ensure that all 
development sought is completed, arrange 
for any further development suggested by 
additional evidence received, and then 
review the record and readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, the RO should issue an 
appropriate SSOC and afford the appellant 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

